ON REHEARING
PER CURIAM.
A rehearing having been granted in this cause and the case having been further considered upon the record, briefs and argument of counsel for the respective parties; it is thereupon ordered and adjudged by the Court that the original decision heretofore filed in the above styled cause be and it is hereby reaffirmed and adhered to on rehearing.
THOMAS, O’CONNELL, CALDWELL, ERVIN and HOBSON (Ret.), JJ., concur.
DREW, C. J., adheres to view expressed in dissent to original opinion.
THORNAL, J., would grant and recede from original opinion.